Baldwin, Judge,
dissenting.
I feel that the competing provisions (646.40 and 646.41 are “equally specific,” and that the classification of the rivets at bar should, therefore, be made according to the “chief weight” test rather than the “chief value” test. There do not appear to be any prior decisions which clarify the meaning of the words “equally specific.” Nor does the legislative history of Schedule 6 expressly disclose the meaning of “equally specific.” I feel, however, that the legislative history does indicate an intent on the part of Congress to apply a chief weight test, rather than a chief value test, with respect to base metal compositions. For example, the Tariff Glassification Study, Schedule 6, at 2 (1960) reads:
In the headnotes to part 2 of this schedule, attention is given to the definition of base-metal alloys. It is proposed to classify such alloys according to the component metal which predominates by weight over each of the other metal components rather than according to their component metal of chief value as is done under present customs practice. Proposed schedule headnote 2(d) is a complementary proposal. Insofar as comparisions of base metals are concerned under headnote 2(d), for tariff classification purposes comparisions of base-metal components with each other would be made on a weight basis rather than according to their respective values. This does not necessarily mean that all the copper in an article would be compared with all of the iron, nickel, or aluminum. As specified in the headnotes of part 2, any base metal which is used as an alloying element would be treated as the base metal in the alloy which predominates by weight. Thus, copper or nickel in alloy steel would be included as part of the weight of the steel.
The Tariff Glassification Study, Submitting Report at 12-13 (1960) states:
Sometimes the chief-value description presents troublesome questions as to the order and nature of the processing steps involved abroad in the production of the article. Differences in production techniques and changing cost factors from time to time or from producer to producer (especially in different countries) may result in like articles being classified differently.
In the proposed schedules, the problems associated with the chief-value concept have been reduced substantially, but have not been entirely eliminated. However, a material improvement has been brought about by standardization of language. Also, the incidence of such descriptions has been significantly and realistically curtailed by the proposed shift from the chief-value concept to weight as the basis for classifying metal alloys and composite articles of two or more base metals, and by “carving out” from the various existing “basket” provisions based on component material of chief value many new classes of articles and providing for them at a single compromise rate wherever possible regardless of the component material. [Emphasis ours.]
*50A basic rule of statutory construction is that statutes must be interpreted in a maimer such that the intent of Congress will be given effect. United States v. Clay Adams Co., 20 CCPA 285, T.D. 46078 (1932). The intent of Congress in this matter is clear. For tariff classification purposes, comparisons between base metal components are to be made on a relative weight basis rather than according to relative value. Thus, the words “equally specific” should be given a broad rather than a narrow interpretation in order to give effect to the expressed Congressional intent.
General headnote 10(c) of the TSUS codifies the rule of “relative specificity.”
(c) an imported article which is described in two or more provisions of the schedules is classifiable in the provision which most specifically describes it * * *.
This rule applies only when the imported article is described in two or more provisions. United States v. Ampex Corp., 59 CCPA 134, C.A.D. 1054, 460 F. 2d 1086 (1972); Broderick & Bascom Rope Co. v. United States, 59 CCPA 130, C.A.D. 1053, 460 F. 2d 1070 (1972). I believe that the words “equally specific” have been used by Congress in order to contrast with the rule of “relative specificity” codified in general headnote 10(c). Thus, coordinate provisions such as 646.40 and 646.41, which are mutually exclusive, and hence cannot both be specific relative to the same imported article, are equally specific when, as here, the particular provisions are defined in terms of one another. Provisions which overlap, and are therefore subject to the “relative specificity” provision, are not equally specific. Thus item 646.40 includes rivets of iron or steel which are not brightened, lathed, or machined, and item 646.41 includes those rivets of other base metals, plus iron or steel rivets that are brightened, lathed, or machined. The phrase “other base metals” is not a catch-all provision in the usual sense, but a shorthand notation for listing each and every metal in- headnote 2(b) which has not already been listed.
This interpretation is consistent with the above-cited legislative history in that the words “equally specific” are given a broad, rather than a narrow, construction. In contrast, the majority adopts a narrow interpretation. I agree with the majority’s initial recognition that headnote 2(d) at least covers the situation in which the sole distinction between competing provisions is the metal of which the goods are made.1 The majority then derives qnd applies another test which addresses whether the competing provisions “describe” the goods in question “to an equal degree.” 2 I am unable to find a basis in either the statute or the legislative history for this test. It is not *51clear to me how the “common meaning” of specific was derived or even whether it was considered in the majority’s “common meaning” definition of equally specific.
Since the first Avdel case held that identical merchandise is properly classifiable as rivets and the decision has not been challenged by appellants, and since the parties agree that the rivets at bar are in chief weight of iron or steel, I agree with the Customs Court that the importer has met his burden of proving first, that classification under item 657.20 was incorrect and second, that classification under item 646.40 is proper.

 See majority's text accompanying note 2.


 See majority’s text accompanying note 3.